Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant states: “As another example, a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” was capable of being performed in the human mind because the data analysis steps were recited at a high level of generality such that they could practically be performed in the human mind. Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54 (Fed. Cir. 2016). Unlike this claim recitation, however, the present claims do not recite analyzing results at such a high level of generality. Rather, the present claims are different than the claim recitation in Electric Power Group because the present claims recite “wherein the conditional task is determined using a condition classifier that is trained using conditional task characterizing features” and “based at least in part on using the trained condition classifier’; which cannot be performed solely in the human mind”.
Examiner states: Examiner respectfully disagrees. Limitations that are not indicative of integration into a practical application include: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f), Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g), Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). In this case, the limitation regarding the condition classifier is merely incorporated to be trained and perform a post solution activity of detecting. The limitation does not appear to be integrated as a whole into any of the other abstract steps of receiving, identifying, determining, and providing. Therefore, for these reasons, Examiner maintains the 101 rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In adhering to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process, machine or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, 2019 PEG flowchart is directed to Step 2.  Step 2 is a two prong inquiry.  Prong one considers whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). In this case claims 1-20 recite mental processes as applied to determining, classifying, and identifying a task action actor. Since the claims are directed toward a judicial exception, analysis flows to prong two.  Prong two considers whether the judicial exception is integrated into a practical application. In this case, the judicial exception is not integrated into a practical application because the steps merely describe steps of determining, classifying, identifying, and monitoring.  For example, the following dependent claims recite general mental steps. Claim 2 recites a general communication item; Claims 3, 4, 5, 10 recite further identifying, determining, and classifying steps;  Claims 6, 7, 8, 9, recite general steps of when to engage an actor. These steps (with similar claims directed to the other independent claims) merely describe a mental process.
Since the claims are directed to the determined judicial exception, the analysis flows to Step 2B.  Therein, the elements and combination of elements are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is noted here that the elements should be considered both individually and as an ordered combination.  In this case, the process, machine and manufacture each at most comprise a computer infrastructure, a processor, a computer usable storage device, and a computer system comprising a CPU, a computer readable memory and a computer readable storage media. Taken individually, each are generically recited and thus does not add significantly more to the respective limitations.  Taken as an ordered combination, the limitations are directed to limitations referenced in Alice Corp. (also called the Mayo test) that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Additional limitations recited in the claimed invention include monitoring of a condition. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Pub. No. US 2018/0197170) in view of Gruber (Pub. No. US 2017/0083179) in further view Yao (Pub. No. US 2019/0129938).
Claim 1, 11, 19 Zhang teaches “A system for providing automatic extraction and application of conditional tasks from content, the system comprising: at least one processing device; and at least one computer readable data storage device storing instructions that, when executed by the at least one processing device, cause the system to: receive a content item comprising a task action, the task includes a natural language phrase or expression in electronic communication media ([0028] Instant messages may include messages in the form of text, audio, video or the like. The instant messaging server can convert information delivered by a non-text instant message into a text by using various existing recognition technologies, and use the text as content of the instant message.)”.
However, Zhang may not explicitly teach the newly added limitations.
Zhang does teach additional information may be provided in the determination of a condition ([0030] “The adjacent instant messages may be sent continuously by the same terminal, or sent continuously by all conversation participants, which are not limited in an embodiment of the present application” [0029] “For example, the instant messaging server may use a keyword matching method to process content of an instant message. One or more terms corresponding to the service type can be used as keywords, and a preset trigger condition may be: the content of the instant message includes at least one keyword.)”.
Gruber teaches “determine that the trigger condition is an event to be satisfied prior to performance of the task action: determine that the task action is a conditional task based at least in part on determining that the trigger condition is the event to be satisfied prior to performance of the task action-the identifying; automatically detect that the event is satisfied; and in response to automatically detecting that the event is satisfied, provide a notification via a graphical user interface to perform the task action ([0069] As another example, a location trigger of a task item may be the user's car. Specifically, the user may have provided the following voice command: "Remind me to call my mom while driving." NLP service 132 analyzes voice data that reflects that command and determines that "while driving" refers to the user's car. The user's car may have a Bluetooth-enabled component to allow device 110 to communicate with the user's car. When device 110 comes into range of a Bluetooth signal propagated by a Bluetooth-enabled component in the user's car, device 110 determines that device 110 is located in (or at least near) the user's car. In response to this determination, task manager 112 triggers the location trigger of the task item. Task manager 112 causes a reminder message to be displayed on device 110, where the reminder message informs the user to call his mother. The user may then provide a single tap or a voice response that causes a phone application executing on device 110 to initiate a call to a phone number associated with the user's mom.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Gruber with the teachings of Zhang in order to provide evidence automatic analysis based upon received phrases/expressions. The motivation for applying Gruber teaching with Zhang teaching is to provide a system that allows for trigger identification for the purposes of automation. Zhang, Gruber are analogous art directed towards processing streams using configurable operators. Together Zhang, Gruber teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Gruber with the teachings of Zhang by known methods and gained expected results.
However, the combination may not explicitly teach “wherein the conditional task is determined using a condition classifier that is trained using conditional task characterizing features; automatically detect, based at least in part on using the trained condition classifier, that the event is satisfied.”
Yao teaches “wherein the conditional task is determined using a condition classifier that is trained using conditional task characterizing features ([0029] In response to a text input, domain determination module 211 (i.e. “condition classifier”) is configured to determine one or more domains associated with the input text using an NLP process. The input text may be received as a part of text input 204 or from voice input 203 converted by speech recognition 207. In one embodiment, domain determination module 211 determines one or more domains using a domain predictive model 221, which is configured to predict a domain based on a phrase, term, or sentence of the input text. Domain predictive model 211 may be created using machine learning based on a large amount of known phrases, terms, and sentences spoken or provided by a large amount of users, as well as the known intents associated with the phrases, terms, and sentences. For example, when a user says “when I get home turn on my lights,” domain determination module 211 may determine at least two domains: 1) location service concerning the home of the user, and 2) smart lights.); automatically detect, based at least in part on using the trained condition classifier, that the event is satisfied ([0048] For example, extended from the above example, a user may say “when I get home, turn on my lights and send a text to my wife that I arrived home.” In this particular example, there is one trigger API for location services, a first action API to turn on the smart lights, and a second action API to send a text to user's wife. The techniques described above can be utilized to determine the APIs, as well as their corresponding parameters (e.g., home address, wife's phone number or chat application). When the associated condition, in this example, arriving home, is satisfied, two communication sessions will be established via two different action APIs. Similarly, the user could say “when I get home, turn on my lights and turn my thermostat to 70 degrees.” An action API will be identified to communicate with a programmable thermostat.).”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Yao with the teachings of Zhang, Gruber in order to provide details regarding trigger conditions. The motivation for applying Yao teaching with Zhang, Gruber teaching is to provide a system for handling triggering of tasks based upon satisfied events for the purposes of automation. Zhang, Gruber, Yao are analogous art directed towards task assignment. Together Zhang, Gruber, Yao teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Yao with the teachings of Zhang, Gruber by known methods and gained expected results. 
Claim 2, the combination teaches the claim, wherein Zhang teaches “the system of claim 1, wherein the content item is comprised of one or more natural language phrases and is one of: a communication item ([0028] Instant messages may include messages in the form of text, audio, video or the like. The instant messaging server can convert information delivered by a non-text instant message into a text by using various existing recognition technologies, and use the text as content of the instant message.); a string of communication items; a document; a calendar item; a task item; or a meeting transcript.
Claims 3, 4, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Gruber, Yao in further view of Celedonia .
Claim 3, the combination may not explicitly teach the limitations of the claim.
Celedonia teaches “the system of claim 1, wherein the system is further configured to: identify and extract, from the conditional task, entities relevant to the trigger condition; determine, from the entities relevant to the trigger condition, a trigger condition intent; classify the trigger condition based on the trigger condition intent; and based on the classification of the trigger condition, identify a condition actor ([0069] In embodiments, an indication that a candidate user action has been performed may be presented, and the candidate user action may be disabled at module 454. As described herein, aspects of the disclosure relate to providing a candidate user action (e.g., recommended action for a user to facilitate management of the anticipated activity) in the social networking environment. Accordingly, aspects of the disclosure relate to the recognition that, once the candidate user action has been performed, it may be desirable to indicate completion of the candidate user action to one or more other users of the social networking environment. In embodiments, an indication that the candidate user action has been performed may be presented (e.g., displayed, delivered, conveyed, relayed, sent) in the social networking environment. The indication that the candidate user action has been performed may include a notification, memo, pop-up, or other user interface element to communicate completion of the candidate user action. In embodiments, presenting the indication may include deleting (e.g., crossing-off) a to-do-list entry that corresponds to the candidate user action from the to-do-list of one or more users. In embodiments, presenting the indication may include sending a message (e.g., reply email) to one or more users indicating the nature of the candidate user action, who it was performed by, and when it was completed. In embodiments, presenting the indication may include dynamically modifying the content of the message, and appending an action completion tag to the relevant actionable portion of the message with which the candidate user action was associated.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Celedonia with the teachings of Zhang, Gruber, Yao in order to provide details regarding trigger conditions. The motivation for applying Celedonia teaching with Zhang, Gruber, Yao teaching is to provide a system for handling other forms of tasks. Zhang, Gruber, Yao, Celedonia are analogous art directed towards task assignment. Together Zhang, Gruber, Yao, Celedonia teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Celedonia with the teachings of Zhang, Gruber, Yao by known methods and gained expected results. 
Claim 4, the combination teaches the claim, wherein Zhang teaches “the system of claim 3, wherein, based on the classification of the trigger condition, the system is further configured to identify at least one condition argument, wherein data provided in response to the at least one condition argument comprises information for determining whether the trigger condition has been satisfied ([0030] The instant messaging server may use content of a single instant message as an object of analysis and processing to match with a preset trigger condition. The instant messaging server may also use contents of a fixed number of adjacent instant messages or contents of adjacent instant messages, of which the number is determined based on other conditions, as an object of analysis and processing. The adjacent instant messages may be sent continuously by the same terminal, or sent continuously by all conversation participants, which are not limited in an embodiment of the present application)”.
Claim 15, “the method of claim 11, wherein the method further comprises identifying the condition actor by: identifying and extracting, from the conditional task, entities relevant to the trigger condition; determining, from the entities relevant to the trigger condition, a trigger condition intent; classifying the trigger condition based on the trigger condition intent; and based on the classification of the trigger condition, identifying the condition actor” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 16, “the method of claim 15. further comprising, based on the classification of the trigger condition, identifying at least one condition argument, wherein data provided in response to the at least one condition argument comprises information for determining whether the trigger condition has been satisfied” is similar to claim 4 and therefore rejected with the same references and citations.
Claims 5, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Gruber, Yao in further view of Sama.
Claim 5, the combination may not explicitly teach the claim. 
Sama teaches “the system of claim 1, wherein the system is further configured to: identify and extract, from the conditional task, entities relevant to the task action; determine, from the entities relevant to the task action, a task action intent; classify the task action based on the task action intent; and based on the classification of the task action, identify a task action actor ([0053] “When the first trigger event (i.e., an email) is received, the email client UI receives a feedback notification suggesting two extra actions: booking a hotel on the accommodation service and booking a flight on the travel agency service. Symmetrically, a connected travel agency service (source 3) and an accommodation service (source 2) each receive a feedforward notification with details about a possible reservation. Those details can both be used to add a one-click action into the UI of source 2 or 3, or to pre-populate existing UI elements such as a search form. The one-click actions for "Book flights on Travel Agency" and "Book a room on Accommodation Service" are augmented using the feedback mechanism.” Examiner notes “conditional task” interpreted as booking tickets because tickets must be booked prior to arriving at Barcelona; trigger condition interpreted as selecting the button to book tickets.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Sama with the teachings of Zhang, Gruber, Yao in order to provide a system that teaches classification of tasks for the purposes of engaging a another entity. The motivation for applying Sama teaching with Zhang, Gruber, Yao teaching is to provide a system that allows for automated interfaces. Zhang, Gruber, Yao, Sama are analogous art directed towards task management. Together Zhang, Gruber, Yao, Sama teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Sama with the teachings of Zhang, Gruber, Yao by known methods and gained expected results. 
Claim 17, “the method of claim 11, further comprising: identifying and extracting, from the conditional task, entities relevant to the task action; determining, from the entities relevant to the task action, a task action intent; classifying the task action based on the task action intent; and based on the classification of the task action, identifying the condition actor” is similar to claim 5 and therefore rejected with the same references and citations.
Claims 6-8, 13, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Gruber, Yao in view of Sama in further view of Choi.
Claim 6, the combination may not explicitly teach the claim. 
Choi teaches “the system of claim 5, wherein the system is further configured to: provide the notification via the graphical user interface that is associated with the task action actor; and engage the task action actor to perform the task action or to initiate the task action on behalf of a user associated with the conditional task ([0156] The device 1000 may monitor an operation of an application related to the user's behavior. The device 1000 may monitor the data indicating the location information of the user from the GPS application in the device 1000 in real time. When the device 1000 determines that information indicating the location information indicates a location of a market, the device 1000 may output notification information about the task "Buy Milk". The device 1000 may display the notification information on an execution screen window of a display, and may output the notification information as a voice signal. Also, when the device 1000 determines that the information indicating the location information indicates a location outside the market, the device 1000 may output the notification information indicating whether the task "Buy Milk" has been performed.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Choi with the teachings of Zhang, Gruber, Yao, Sama in order to provide additional means of notifying another user. The motivation for applying Choi teaching with Zhang, Gruber, Yao, Sama teaching is to provide improved user communication of task management. Zhang, Sama, Choi are analogous art directed towards task assignments. Together Zhang, Gruber, Yao, Sama, Choi teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Choi with the teachings of Zhang, Gruber, Yao, Sama by known methods and gained expected results. 
Claim 7, the combination teaches the claim, wherein Choi teaches “the system of claim 6, wherein in engaging the task action actor associated with the conditional task, the system is further configured to engage the task action actor embodied as a notification engine to provide the notification to the user device associated with the conditional task, the notification reminding the user of the task action subsequent to the conditional task being completed ([0069] In embodiments, an indication that a candidate user action has been performed may be presented, and the candidate user action may be disabled at module 454. As described herein, aspects of the disclosure relate to providing a candidate user action (e.g., recommended action for a user to facilitate management of the anticipated activity) in the social networking environment. Accordingly, aspects of the disclosure relate to the recognition that, once the candidate user action has been performed, it may be desirable to indicate completion of the candidate user action to one or more other users of the social networking environment. In embodiments, an indication that the candidate user action has been performed may be presented (e.g., displayed, delivered, conveyed, relayed, sent) in the social networking environment. The indication that the candidate user action has been performed may include a notification, memo, pop-up, or other user interface element to communicate completion of the candidate user action. In embodiments, presenting the indication may include deleting (e.g., crossing-off) a to-do-list entry that corresponds to the candidate user action from the to-do-list of one or more users. In embodiments, presenting the indication may include sending a message (e.g., reply email) to one or more users indicating the nature of the candidate user action, who it was performed by, and when it was completed. In embodiments, presenting the indication may include dynamically modifying the content of the message, and appending an action completion tag to the relevant actionable portion of the message with which the candidate user action was associated.)”.
Rational to claim 6 is applied here.
Claim 8, the combination teaches the claim, wherein Choi teaches “the system of claim 6, wherein in engaging the task action actor associated with the conditional task, the system is further configured to engage the task action actor embodied as a task list application to indicate one or more pending tasks in the graphical user interface, wherein a pending task is a conditional task in which the trigger condition has been determined to be satisfied ([0066] In operation S230, the device 1000 may update the to-do list, based at least on a result of the monitoring. For example, when it is determined that a first task in the to-do list has been performed, the device 1000 may remove the first task from the to-do list, while leaving other tasks not yet performed in the to-do list. Also, when it is determined that the first task in the to-do list has not been performed by a predetermined time, the device 1000 may output information indicating that the first task has not been performed.)”.
Rational to claim 6 is applied here.
Claim 13, “the method of claim 11, wherein the method further comprises engaging the condition actor associated with the conditional task to perform the task action or initiating the task action on behalf of a user associated with the conditional task” is similar to claim 7 and therefore rejected with the same references and citations.
Claim 14, “The method of claim 11, wherein the method further comprises engaging the condition actor associated with the conditional task by: engaging the condition actor embodied as a notification engine to provide the notification to the user associated with the conditional task, the notification reminding the user of the task action; or engaging the condition actor embodied as a task list application to indicate one or more pending tasks in a graphical user interface, wherein a pending task is a conditional task in which the trigger condition has been determined to be satisfied” is similar to claim 8 and therefore rejected with the same references and citations.
Claim 20, “the computer readable storage device of claim 19, wherein the processing unit is further configured to: engage the condition actor to perform the task action or to initiate the task action on behalf of a user associated with the conditional task; engage a condition actor embodied as a notification engine to provide a notification to a user associated with the conditional task, the notification reminding the user of the task action; or engage the condition actor embodied as a task list application to indicate one or more pending tasks in a graphical user interface, wherein a pending task is a conditional task in which the trigger condition has been determined to be satisfied” is similar to claim 7 and therefore rejected with the same references and citations.
Claims 9, 10, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Gruber, Yao in view of Choi.
Claim 9, the combination may not explicitly teaches the limitation.
Choi teaches “the system of claim 6, wherein in engaging a task action actor, the system is further configured to engage the task action actor based on one or more learned or user-set engagement parameters, the user-set engagement parameters defining how and when to engage a user based at least in part on the conditional task being completed ([0156] The device 1000 may monitor an operation of an application related to the user's behavior. The device 1000 may monitor the data indicating the location information of the user from the GPS application in the device 1000 in real time. When the device 1000 determines that information indicating the location information indicates a location of a market, the device 1000 may output notification information about the task "Buy Milk". The device 1000 may display the notification information on an execution screen window of a display, and may output the notification information as a voice signal. Also, when the device 1000 determines that the information indicating the location information indicates a location outside the market, the device 1000 may output the notification information indicating whether the task "Buy Milk" has been performed.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Choi with the teachings of Zhang, Gruber, Yao in order to provide additional means of notifying another user. The motivation for applying Choi teaching with Zhang teaching is to provide improved user communication of task management. Zhang, Gruber, Yao, Choi are analogous art directed towards task assignments. Together Zhang, Gruber, Yao, Choi teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Choi with the teachings of Zhang, Gruber, Yao by known methods and gained expected results. 
Claims 10, 18 the combination teaches the claim, wherein Choi teaches “the system of claim 1. wherein the system is further configured to: receive implicit or explicit user feedback, the user feedback associated with one or a combination of an individual user, a cohort, and a population ([0247] According to an example embodiment, the model learner 1310_4 may train the data recognition model to estimate tasks (or candidate tasks) from a keyword by using a template (e.g., a sentence) or a document corresponding to an item (e.g., a work, a routine (e.g., shopping, child caring, or eating), or a travel), a word, and a template or a document to which the word is applied as learning data. In this case, the data recognition model may include a natural language processing (NLP).); determine user preferences based on the user feedback; and 
tune, based on the user feedback, the trained condition classifier to determine that the task action is the conditional task (Yao teaches [0035] Referring back to FIGS. 2 and 3, if there is ambiguity existed, API disambiguation module 213 may be invoked to resolve the ambiguity. In one embodiment, API disambiguation module 213 may invoke user interactive module 215 to interact with the user to obtain a user selection of one of the APIs. User interactive module 215 may present the choices via output interface 202, either in a verbal form and/or a visual form. The user is prompted to select one of the APIs. For example, when a user requested to be notified, the system can choose to push a notification to the user's cellphone if this is the action always desired. Other options include sending SMS messages, email, phone call, or alarm, etc. According to another embodiment, API disambiguation module 213 may automatically select one of the APIs based on user preferences 223. User preferences 223 may be configured by the user via a configuration interface (not shown). Alternatively, user preferences 223 may be generated and updated based on the user interactions of the user from time to time.)”.
Rational to claim 9 is applied here.
Claim 12, the combination teaches the claim, wherein Choi teaches “the method of claim 11, wherein identifying the trigger condition comprises identifying an explicit trigger condition or identifying an implicit trigger condition based on past user interactions ([0253] Also, the model learner 1310_4 may train the data recognition model through supervised learning by using, for example, learning data as an input value. Also, the model learner 1310_4 may train the data recognition model through unsupervised learning to find a standard for judging the user's intention, determining candidate tasks, determining a substitute task, and judging monitoring of a task by learning a type of data needed to judge a situation by itself without supervision. Also, the model learner 1310_4 may train the data recognition model through reinforcement learning using a feedback about whether a result of judging the user's intention, determining candidate tasks, determining a substitute task, and judging monitoring of a task according to learning is right.)”. 
Rational to claim 9 is applied here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199